DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Appeal Brief filed on the date: February 8, 2021.
Claims 1-20 are currently pending.  No claims have been amended since the last filing of claims filed on January 24, 2019.

Response to Arguments
(iv) ARGUEMENT
Applicant’s arguments, see APPEAL BRIEF PURSUANT TO 37 C.F.R. §41.37 pages 5-12, with respect to the rejection of independent claims 1 and 15 have been fully considered and are persuasive.  The rejection of claims 1 and 15 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the claim limitations (see APPEAL BRIEF PURSUANT TO 37 C.F.R. §41.37 pages 5-12) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“one or more magnetic nanowires disposed on the second electrode of the magnetic sensor, wherein the magnetic sensor is configured to detect corrosion of the one or more magnetic nanowires based at least in part on a magnetic field of the one or more magnetic nanowires,” when used in combination with all other limitations of claim 1.
	Claims 2-8 are allowed for depending on claim 1.
Regarding independent claim 9, this claim was indicated as allowable subject matter in the previous Office Action mailed on September 8, 2020.
Claims 10-14 are allowed for depending on claim 9.
Regarding independent claim 15, the prior arts of record taken alone or in combination fail to teach or suggest:
“at least one nanowire located on the second electrode of the magnetic sensor, the magnetic sensor being configured to detect corrosion of the at least one nanowire, and the output of the magnetic sensor being a function of a corrosiveness of a surrounding environment of the material structure,” when used in combination with all other limitations of claim 15.
	Claims 16-20 are allowed for depending on claim 1.

The closest references are found based on the updated search:
a)  Getty discloses “Strain-based carbon nanotube magnetometer” (see 2010/0097058)
b)  Cox discloses “GMR nanowire sensors” (see 9103654)
c)  Tsukagoshi et al. discloses “Magnetoelectric device” (see 6833980)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867